UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26658 Pharmacyclics, Inc. (Exact name of registrant as specified in its charter) Delaware 94-3148201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 995 E. Arques Avenue Sunnyvale, CA 94085-4521 (Address of principal executive offices) (Zip Code) (408) 774-0330 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 7, 2012, there were 69,047,808shares of the registrant's Common Stock, par value $0.0001 per share, outstanding. PHARMACYCLICS, INC. Form 10-Q Table of Contents PART I. Financial Information Page No. Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures 33 Exhibits Index 34 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements PHARMACYCLICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited; in thousands) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable 54 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable - Deferred revenue – current portion Total current liabilities Deferred revenue – non-current portion - Deferred rent Total liabilities Commitments and contingencies (Notes 6 and 10) Stockholders’ equity: Preferred stock, $0.0001 par value; 1,000,000 shares authorized at March 31, 2012 and June 30, 2011; no shares issued and outstanding - - Common stock, $0.0001 par value; 150,000,000 and 100,000,000 authorized at March 31, 2012 and June 30, 2011; shares issued and outstanding –68,926,876 and 67,915,865 at March 31, 2012 and June 30, 2011 7 7 Additional paid-in capital Accumulated other comprehensive loss - ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PHARMACYCLICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; in thousands, except per share data) Three Months Ended March 31, Nine Months Ended March 31, Revenues: License and milestone revenues $ - $ $ $ Collaboration services revenues Total revenues Operating expenses: Research and development General and administrative Total operating expenses Income (loss) from operations ) ) ) Interest income 61 64 Interest expense and other income (expense), net (5 ) 1 ) 1 Income (loss) before income taxes ) ) ) Income tax provision (benefit) ) - - Net income (loss) $ ) $ ) $ $ ) Net income (loss) per share: Basic $ ) $ ) $ $ ) Diluted $ ) $ ) $ $ ) Weighted average shares used to compute net income (loss) per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PHARMACYCLICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) Nine Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of premium/discount on marketable securities, net 89 Gain on sale of marketable securities - (2
